Exhibit 10.01

Exhibit 10.01 – Letter of Intent (to acquire Spectrum Health Network, Inc.)

AMHN, INC.

100 North First Street, Suite 104

Burbank, CA 91502

(424) 239-6781

 

 

June 1, 2010

Ms. Barbra Waldare, President

Gordon Communications, Inc.

555 H Street, Suite H

Eureka, CA 95501

 

  Re: Letter of Intent

Acquisition of Spectrum Health Network, Inc.

Dear Ms. Waldare:

This Letter of Intent (“LOI”) sets forth certain terms relating to the intent of
AMHN, Inc., a Utah corporation (“AMHN”) to acquire your subsidiary company,
Spectrum Health Network, Inc., a Delaware corporation (“Spectrum”), (each known
as the “Party” or collectively, the “Parties”).

Regarding our previous conversations, this LOI sets forth our mutual
understanding to date:

1. It is agreed by the Parties that AMHN will acquire one hundred percent
(100%) of the outstanding shares of common stock of Spectrum (the “Spectrum
Shares”) in exchange for shares of AMHN’s common stock, $0.001 par value (the
“AMHN Shares”). The number of AMHN Shares to be issued in exchange for the
Spectrum Shares shall be determined upon the completion of due diligence and
prior to the preparation of a definitive agreement between the Parties.

2. It is agreed by the Parties that upon the signing of a definitive agreement,
AMHN will acquire all of the assets of Spectrum (in the approximate amount of
$270,264) and will assume all of the liabilities of Spectrum (in the approximate
amount of $453,299).

3. It is agreed that each Party will conduct due diligence of the other Party to
its own satisfaction. It is also agreed that all materials obtained in
connection with either Party will be held as confidential during negotiations
and the closing of the definitive agreement. Each Party shall each bear its own
costs and expenses incurred if the proposed transaction is abandoned prior to
the consummation of a definitive agreement.

4. It is agreed by the Parties that this LOI and the proposed acquisition of
Spectrum by AMHN, is contingent upon the completion and delivery to AMHN by
Spectrum of (i) audited financial statements for the year ended December 31,
2009 including an audit opinion that is not qualified in any matter other than
as to a going concern, and (ii) reviewed financial statements for the quarter
ended March 31, 2010.

 

6



--------------------------------------------------------------------------------

5. It is agreed by the Parties that upon the completion of satisfactory due
diligence, that the Parties shall enter into a definitive agreement, in a form
agreeable to both Parties, which shall be executed and consummated prior to
forty-five (45) days from the date of this LOI, unless mutually extended by the
Parties in writing. In no event shall the extension date be longer than
seventy-five (75) days from the date of this LOI.

6. Should due diligence conducted by AMHN be deemed unsatisfactory, or should
Spectrum breach any of the terms of the LOI, then this LOI and the proposed
acquisition by AMHN or Spectrum, will terminate upon the written notification by
AMHN to Spectrum.

If this LOI correctly outlines our conversations, please execute same and
deliver to me. Should we not receive a fully executed copy from you on or before
five (5) days from the date of this LOI, this LOI will automatically terminate.

 

Sincerely, AMHN, Inc.

/s/ Robert Cambridge

Robert Cambridge Chief Executive Officer

Agreed To and Accepted:

 

Gordon Communications Inc.       By:  

/s/ Barbra Waldare

    Date:   June 1, 2010   Barbra Waldare         President      

 

7